           Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 1 of 14


1    Michael J.F. Smith, #109426
     John L. Migliazzo, #272066
2    Michael J.F. Smith, A Professional Corporation
3
     1391 West Shaw Avenue, Suite D
     Fresno, California 93711
4    (559) 229-3900
     Fax (559) 229-3903
5
     Attorneys for Defendant,
6                   J. Jacobo Farm Labor Contractor, Inc.
7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10   MARISOL GOMEZ and IGNACIO               )            Case No.: 1:15-cv-01489 AWI-BAM
     OSORIO, on behalf of themselves and all )
11                                                       DEFENDANT J. JACOBO FARM
     others similarly situated;              )
12                                           )           LABOR CONTRACTOR, INC.’S
              Plaintiffs;                    )           OPPOSITION TO MOTION FOR
13                                           )           RECONSIDERATION AND
     v.                                      )           MODIFICATION OF THE ORDER
14                                                       GRANTING IN PART AND DENYING
                                             )
     J JACOBO FARM LABOR                     )           IN PART CLASS CERTIFICATION
15
     CONTRACTOR, INC.; and DOES 1through     )
16   20, inclusive,                          )           Date: December 23, 2019
                                             )           Time: 1:30 p.m.
17            Defendants.                    )           Dept.: Courtroom 2, 8th Floor
18                                           )
                                             )           The Honorable Anthony W. Ishii
19
     _______________________________________ )
20

21
              Defendant, J. Jacobo Farm Labor Contractor, Inc. (“Defendant”), respectfully submits
22
     the following Memorandum of Points and Authorities in Opposition to Plaintiffs’ Motion for
23
     Reconsideration and Modification of the Order Granting In Part and Denying In Part Class
24
     Certification:
25
     ///
26

27

28




                      DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                i
     Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 2 of 14


1                                 TABLE OF CONTENTS
2    I. INTRODUCTION……………………………………………………...…………...........1
3    II. LEGAL ARGUMENT…………………..……………..…...............................................2
4
           A. Standard Applicable to a Motion for Reconsideration; Plaintiffs
5
               Do Not Set Forth “New or Different” Facts……………………………………..2
6
           B. The Court’s Ruling to Grant and/or Deny Class Certification Will Not
7
               Be Disturbed Absent Clear Abuse of Discretion………………………………..2
8
           C. The Court Appropriately Held Common Issues Do Not Predominate;
9
               The Motion for Reconsideration Fails to Adequately Address This
10
               Glaring Deficiency………………………………………………………………3
11
               1) Wal-Mart Stores, supra, Provides Workers with a Roadmap as to
12
                  How to Satisfy “Commonality”; However, Plaintiffs Failed to
13
                  Introduce Evidence of Company-Wide Policies…………………………….4
14
               2) The Declaration of Aaron Wolfson Does Not Adequately Address
15
                  Commonality or Rebut the Court’s Finding that Common Issues Do
16
                   Not Predominate…………………………………………………………….7
17
               3) The Court Applied the Law Correctly; The Declaration of David
18
                  Fairris Does Not Adequately Address Commonality……………………….8
19
           D. Plaintiffs Appear to Have Abandoned Some Claims; Plaintiffs also
20
               Misrepresent Which Sub-Classes are Derivative of the Rest Break Claim…….10
21
     III. CONCLUSION……………………….………………………........………..……….…11
22

23

24

25

26

27

28




                DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                          ii
        Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 3 of 14


1                                                  TABLE OF AUTHORITIES
2    United States Supreme Court Cases
3    General Telephone Co. of Southwest v. Falcon (“Falcon”) (1982) 457 U.S. 147…………….…3
4    Wal-Mart Stores, Inc. v. Dukes (2011) 564 U.S 338………………………...….…1, 3, 4, 5, 6, 11
5    Federal Court Cases
6    Civil Rights Education and Enforcement Center v. Hospitality Properties Trust
7                                (9th Cir. 2017) 867 F.3d 1093………………………………………………2
8    Clark v. County of Tulare (E.D. Cal. 2010) 755 F.Supp.2d 1075…………………………….….2
9    Desai v. Deutsche Bank Security Limited (9th Cir. 2009) 573 F.3d 931………………………...3
10   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co.
11                                (9th Cir. 2009) 571 F.3d 873………………………………………………2
12   Mazza v. Am. Honda Motor Co. (9th Cir. 2012) 666 F.3d 581…………………………………..4
13   Perez v. Sun Pac. Farming Co-op, Inc., Case No. 1:15-cv-259, 2015 WL 3604165………..9, 10
14   Zinser v. Accufix Research Inst., Inc. (9th Cir. 2001) 253 F.3d 1180…………………………….3
15   State Court Cases
16   Bluford v. Safeway Stores, Inc. (2013) 216 Cal.App.4th 864…………………………………….9
17   Naranjo v. Spectrum Security Services, Inc. (2019) 40 Cal.App.5th 444………………………11
18   California Statutes
19   Business & Professions Code § 17200………………………………………………………….11
20   Labor Code § 203……………………………………………………………………………….11
21   Labor Code § 226…………………………………………………………………………….....11
22   Labor Code § 226.2……………………………………………………………………………....7
23   Federal Statutes
24   Federal Rule of Civil Procedure, Rule 23 ....................................................................... 2, 3, 4, 10
25   California Government Code § 12940............................................................................ 13, 19, 24
26   Civil Code § 3294..................................................................................................................... 24
27   Federal Rules of Civil Procedure, rule 56(a) ............................................................................. 10
28




                           DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                     iii
         Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 4 of 14


1                           MEMORANDUM OF POINTS AND AUTHORITIES
2        I. INTRODUCTION
3            A motion for reconsideration is improper unless Plaintiffs show new or different facts or
4    circumstances claimed to exist which did not exist or were not shown upon such prior
5    motion…” (Local Rule 230(j).) Plaintiffs’ motion simply re-argues the evidence and law
6    already presented to the Court. No new facts or law are presented that did not exist prior to the
7    motion, and the existing ruling is correct as to the denial of class certification.
8            The underlying motion is striking for its failure to include evidence of a “company-
9    wide” policy. As pointed out by this Court, the motion specifically excludes any testimony from
10   the employer’s agents (whether by declaration or written discovery). This case involves several
11   different worksites, several different forepersons, several different crews of workers, among
12   other variables. (Doc. 114, Order at p. 2:57-3:11.) Despite a very clear roadmap as to how to
13   prove “commonality” when such variables exist in Wal-Mart Stores, Inc. v. Dukes (2011) 564
14   U.S 338, Plaintiffs fail to introduce any evidence from the employer on Defendants’ policies,
15   including its application to Defendants’ payroll records. This is presumably because further
16   solicitation of testimony from the employer would only confirm the existence of individual
17   issues. Testimony from the named Plaintiffs confirm this point.1
18           The Court applied the correct legal analysis when it issued its final order denying class
19   certification on several issues. The evidence does not provide any basis, certainly none that
20   passes rigorous analysis, for a finding of commonality. Absent proof of common representations
21   and common policies, common issues do not predominate over individual issues, and the Court
22   properly denied Plaintiffs’ motion. The Court should not reconsider this final ruling denying
23   class certification.
24

25   1
       Defendant will forego a lengthy summary of the testimony of the depositions Osorio and
26   Gomez and how their testimony confirms the need for the Court to conduct individualized
     inquiries based on the theories advanced by Plaintiffs. Their testimony was thoroughly briefed
27   by Defendant as part of the underlying motion and was incorporated throughout this Court’s
28
     Order. (See Doc. 110-1, Supplemental Opposition Memorandum at pp. 3:9-11:13 [Summarizing
     deposition testimony of Osorio]; also see Doc. 109, Opposition Memorandum at pp 4:11-18:8
     [summarizing deposition testimony of Gomez and employee declarations].)


                      DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                1
         Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 5 of 14


1        II. LEGAL ARGUMENT
2            A. Standard Applicable to a Motion for Reconsideration; Plaintiffs Do Not Set
3                Forth “New or Different” Facts.
4           When filing a motion for reconsideration, local rules require a party to show the “new or
5    different facts or circumstances claimed to exist which did not exist or were not shown upon
6    such prior motion, or what other grounds exist for the motion.” (Eastern District Court of
7    California (“EDCA”), Local Rule 230(j)). “A motion for reconsideration should not be granted,
8    absent highly unusual circumstances, unless the district court is presented with newly
9    discovered evidence, committed clear error, or if there is an intervening change in the
10   controlling law.” (Emphasis added.) (Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH &
11   Co. (9th Cir. 2009) 571 F.3d 873, 880.) “A party seeking reconsideration must show more than
12   a disagreement with the Court’s decision, and recapitulation of the cases and arguments
13   considered by the court before rendering its original decision fails to carry the moving party’s
14   burden.”...of that which was already considered by the Court in rendering its decision.” (Clark
15   v. County of Tulare (E.D. Cal. 2010) 755 F.Supp.2d 1075, 1099-2000.)
16          Despite the assertion by Plaintiffs that “Plaintiffs meet this standard” (See Doc. 117,
17   Memo at p. 6:25), no evidence or arguments are offered by Plaintiffs as to why the additional
18   declarations were not brought sooner, nor have Plaintiffs provided “new or different facts” to
19   justify reconsideration. Specifically, the recently filed declarations are based on facts and law
20   already before this Court, and are now offered to essentially “re-argue” the motion.2
21           B. The Court’s Ruling to Grant and/or Deny Class Certification Will Not Be
22               Disturbed Absent Clear Abuse of Discretion.
23          A district court decision to grant or deny class certification under Rule 23 generally is
24   reviewed under the abuse of discretion standard. (Civil Rights Education and Enforcement
25   Center v. Hospitality Properties Trust (9th Cir. 2017) 867 F.3d 1093, 1103.) The district court's
26   ruling on class certification “is subject to very limited review, and will be reversed only upon a
27

28   2
       For reasons discussed infra, the declarations do not address the core reasons this Court denied
     class certification, including the incorrect assertion this Court committed “clear error of law.”


                     DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                               2
         Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 6 of 14


1    strong showing of a clear abuse of discretion.” (Emphasis added.) (Desai v. Deutsche Bank
2    Security Limited (9th Cir. 2009) 573 F.3d 931, 937.)
3           Here, the Court properly exercised its discretion in denying class certification, and
4    provided a very detailed opinion on the Motion for Class Certification. The Order confirms this
5    Court conducted a “rigorous analysis” in determining that Plaintiffs failed to meet their burden.
6    The Order denying class certification follows the law, and is correct.3
7              C. The Court Appropriately Held Common Issues Do Not Predominate; The
8                  Motion for Reconsideration Fails to Adequately Address This Glaring
9                  Deficiency.
10          The Parties seeking class certification bear the burden of demonstrating that each
11   element of Rule 23 is satisfied. (Wal-Mart Stores, Inc. v. Dukes, supra, 564 U.S. at p. 350-351;
12   Zinser v. Accufix Research Inst., Inc. (9th Cir. 2001) 253 F.3d 1180, 1186, amended by 273 F.3d
13   1266 (9th Cir. 2001).) The heart of the dispute in Plaintiffs’ class certification motion is whether
14   Plaintiffs have proven “commonality” and whether “common issues predominate over
15   individual issues,” which as the Court recognizes involves an overlapping analysis. (FRCP Rule
16   23(a)(2) [commonality]; FRCP 23(b)(3) [predominance] (Doc. 114, Order at p. 16:22-27.)) 4
17

18
     3
       Plaintiffs’ burden goes beyond what is set forth in the pleadings. A party seeking class
19
     certification must affirmatively demonstrate his compliance with [class action requirements].
20   “Sometimes it may be necessary for the court to probe behind the pleadings before coming to
     rest on the certification question,” (General Telephone Co. of Southwest v. Falcon (“Falcon”)
21   (1982) 457 U.S. 147, 160) and that certification is proper only if “the trial court is satisfied,
     after a rigorous analysis, that the prerequisites of [class certification] have been satisfied.”
22
     (Ibid.) Frequently, that “rigorous analysis” will entail some overlap with the merits of the
23   plaintiff's underlying claim. That cannot be helped. (Wal-Mart Stores, Inc. v. Dukes (“Wal-Mart
     Stores”) (2011) 564 U.S 338, 351.) “ ‘[T]he class determination generally involves
24   considerations that are enmeshed in the factual and legal issues comprising the plaintiff's cause
     of action.’ ” (Falcon, supra, at 160.)
25
     4
26    The “rigorous analysis” requires a detailed inquiry of the various elements of a class
     certification motion, including numerosity, commonality, adequacy of representation, among
27   other factors. (See FRCP Rule 23). However, the gravamen of the Court’s Order denying class
28
     certification is based on the lack of commonality and Plaintiffs’ failure to prove common issues
     predominate. Defendant will focus its opposition on this primary issue (without re-briefing all
     of the factual issues).


                      DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                3
       Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 7 of 14


1             1) Wal-Mart Stores, supra, Provides Workers with a Roadmap as to How to
2                 Satisfy “Commonality”; However, Plaintiffs Failed to Introduce Evidence of
3                 Company-Wide Policies.
4            Plaintiffs reiterate its theory in this motion: “Plaintiffs’ rest break claim is premised on
5    the theory that Defendants failed to provide Plaintiffs and the class the opportunity to take paid
6    rest periods.” (Bold added.) (Doc. 117, Memo in Support of Motion (“Memo”) at p. 11:22-23)
7    As part of this Court’s rigorous analysis, this Court was tasked with determining whether
8    Plaintiffs’ theory of liability is subject to common proof. Here, the Court applied the law
9    correctly in denying class certification for reasons set forth below.
10           In Wal-Mart Stores, supra, the United States Supreme Court emphasized that
11   commonality requires that the class members’ claims depend upon a common contention such
12   that determination of its truth or falsity will resolve an issue that is central to the validity of each
13   claim in “one stroke.” (Wal-Mart Stores, Inc. v. Dukes, supra, 564 U.S. at p. 350; Mazza v. Am.
14   Honda Motor Co. (9th Cir. 2012) 666 F.3d 581, 588.)
15           In Wal-Mart Stores, supra, the Supreme Court provided workers with a roadmap to class
16   certification (under Rule 23) when the proposed class includes variables such as different
17   managers, different decisionmakers, etc. In that case, class certification was ultimately denied in
18   a Title VII action on behalf of a nationwide class of current and former female Wal-Mart
19   employees who claimed the company's local managers exercised discretion in
20   disproportionately paying male employees more than disparately impacted female workers.
21   (Wal-Mart Stores, Inc. v. Dukes, supra, 564 U.S. at p. 359.) Plaintiffs in that case did not
22   identify a common approach to exercising discretion that pervaded Wal-Mart as a company.
23   (Ibid.) Commonality was not met because a core inquiry in a Title VII claim is “the reason” for
24   the employment decision. (Id. at p. 352) The case involved “literally millions of employment
25   decisions at once.” (Ibid.) Without some “glue” holding the alleged reasons for those decisions
26   together, plaintiffs did not provide proof of a companywide discriminatory policy. (Ibid.)
27           Plaintiffs must have substantial proof of commonality. If, for example, in the
28   discrimination context, discriminatory practices vary through the exercise of discretion of



                      DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                4
       Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 8 of 14


1    numerous and geographically separated individual managers, merely presenting statistical and
2    sociological studies or evidence of a “strong corporate culture that makes it vulnerable to gender
3    bias” is insufficient. (Wal-Mart Stores, Inc. v. Dukes, supra, 564 U.S. at pp. 353-356.) Class
4    certification will be denied in such circumstances unless there is evidence of a “common mode
5    of exercising discretion that pervades the entire company.” (Ibid.)
6              In Wal-Mart Stores, supra, the majority found that the only common corporate policy
7    was one of “allowing discretion by local supervisors over employment matters”, and “[o]n its
8    face… that is just the opposite of a uniform employment practice that would provide
9    commonality needed for a class action….” (Wal-Mart Stores, Inc. v. Dukes, supra, 564 U.S. at
10   p. 355)
11             Even though Wal-Mart Stores, supra, involved an action under Title VII, it provides
12   clear direction on what must be showing prove commonality in any employment case,
13   especially when the application of employment policies is delegated to various forepersons,
14   workers are assigned varying forepersons, workers work at varying locations, etc.
15             In this Action, this Court correctly found that individual issues predominate over
16   common issues in light of the variations among absent class members:
17                 “Here … the evidence shows that some employees – and likely
                   most employees – were provided with and permitted to take
18
                   numerous rest breaks during their shifts. In other words, contrary
19                 to Plaintiffs’ suggestion, the evidence does not that that Defendant
                   had a uniform policy or practice of not authorizing or not
20                 providing rest breaks for the entire class. To the extent that an
                   employee was not provided with or permitted to take a rest break,
21
                   such appears to be the result of the employee’s particular
22                 foreperson at the time. To compound the individualized factual
                   issue, it also appears that Defendant’s employees worked under
23                 multiple forepersons for varying lengths of time throughout the
24
                   course of their employment, and the length of an employee’s
                   particular shift under a particular foreperson varies depending on
25                 numerous variables, such as the crop season and the weather.”
                   (Doc. 119, Order at p. 27:7–12.)
26

27             As the Court points out: “There are important individualized questions: namely, which

28   employees were not provided with rest breaks, and to what extent were these employees not
     provided with rest breaks.” (Doc. 114, Order at p. 27:13-16.) The Court further explained that


                       DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                 5
           Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 9 of 14


1    “[r]esolving these individualized questions will require determining, for example, which
2    particular forepersons, how many shifts those particular employees worked under those
3    particular forepersons, and how long each particular shift was under those forepersons. (Doc.
4    114, Order at p. 28:3-7.)
5             In light of the variations, the motion is striking for its failure to produce evidence of any
6    of Defendant’s policies, let alone a uniform policy, as they apply to the proposed class:
7                  “Plaintiffs’ certification motion repeatedly asserts that class
                   certification is warranted in light of Defendant’s company-wide
8
                   policies. But despite the heavy reliance on these alleged company-
9                  wide policies, Plaintiffs never provided the Court with any
                   deposition testimony or specific interrogatory answers from someone
10                 qualified to speak about Defendant’s company-wide policies, such as
                   Rule 30(b)(6) witness or the present of the company. Presumably
11
                   Javier Jacobo could have filled that role.” (Doc. 114, Order at p. 54:
12                 9-14.)

13
              Here, the framework set forth in Wal-Mart Stores, supra, when such variations exist
14
     among forepersons, was ignored by the Plaintiffs.5
15
              The lack of a uniform policy inexplicably leads to individual inquiries, which is
16
     discussed in more detail below in the context of the expert declarations filed by Plaintiffs. Even
17
     Plaintiffs acknowledge the rest break claims “could require individualized inquiries as to who
18
     actually took breaks, and how often.” (Doc. 117, Memo at p. 11:19-21) Plaintiffs submit two
19
     declarations from “expert witness” in an attempt to re-argue the same evidence. However, these
20
     declarations do not address Plaintiffs’ failure to prove common issues predominate (referring to
21
     lack of a uniform policy subject to common proof).
22
     ///
23
     ///
24

25

26

27

28   5
      Likewise, Plaintiffs do not solicit any testimony from Defendant’s agents regarding the
     application and use of Defendant’s payroll records as it applies to Defendant’s policies.


                       DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                 6
      Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 10 of 14


1            2) The Declaration of Aaron Wolfson Does Not Adequately Address
2                Commonality or Rebut the Court’s Finding that Common Issues Do Not
3                Predominate.
4           As a preliminary matter, Plaintiffs fail to explain why the declaration constitutes “new or
5    different” facts. In fact, Mr. Wolfson’s declaration confirms that the only documentation that
6    may be “different” that Mr. Wolfson reviewed in support of the Motion for Reconsideration is
7    the following documentation: “[d]ocuments identifying immunity payments under the
8    provisions established by Cal. Labor Code 226.2(b).” (See Doc 117-4, Wolfson Decl. at Page 5,
9    ¶ 11; Compare Doc. 108-18, Wolfson Decl. at p. 6, ¶ 12.) Regardless, the additional
10   documentation reviewed by Mr. Wolfson does not appear to be relevant to this motion (because
11   the title of the documentation implies they only apply to the Safe Harbor payments, not to the
12   core issue of whether common issues predominate).
13          Mr. Wolfson’s declaration is based entirely on Defendant’s payroll records and the
14   pleadings. (Doc. 117-4, Wolfson Decl. at Page 5, ¶ 11) However, this Court has already
15   explained that reliance on the payroll records alone does not nullify the Court’s obligation to
16   conduct individualized inquiries based on the theories advanced by the Plaintiffs:
17            “In order to determine whether and to what extent Defendant is liable for
             failing to pay for provided rest breaks, an individualized inquiry will be
18
             required to determine, first, which employees in the class took unpaid rest
19           breaks, second, how many unpaid rest breaks these employees took (which, by
             the flip-side of the same token, largely addresses how many rest breaks these
20           employees worked through). Although it appears that Defendant’s payroll
             records can reveal whether and to which employees Defendant made rest
21
             break payments (as well as safe-harbor payments), the payroll records do
22           not appear to reveal which particular employees elected to forego
             provided rest breaks and which and how many rest breaks were foregone
23           by each particular employee. Consequently, even in light of Defendant’s
24
             payroll records and policies for paying (or not paying) for provided rest
             breaks, extensive individualized inquiries will still be required.” (Bold added.)
25           (Doc. 114, Order at p. 17:27)
26
            Even through Mr. Wolfson attempts to provide some clarity as to “when” these
27
     payments were made (Doc. 117-4, Wolfson Decl. at p. 5-6, ¶¶ 13-14), the declaration skirts past
28
     the Court’s ruling that the Court must still conduct individualized inquiries to “reveal which



                     DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                               7
         Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 11 of 14


1    particular employees elected to forego provided rest breaks” and “which and how many rest
2    breaks were foregone by each particular employee.” In other words, a summary of the “timing
3    of the payments” (which was already available to Plaintiffs when it filed this motion) does not
4    address the Court’s finding that commons issues do not predominate.
5            On a broader scale, it would be impossible for Mr. Wolfson to address to the Court’s
6    concerns regarding commonality in the context of evaluating the payroll records. Mr. Wolfson
7    does not appear to rely on evidence confirming whether Defendants’ policies were uniformly
8    applied to absent class members, or whether Defendants had a policy of providing paid rest
9    breaks, including any sworn deposition testimony or interrogatory responses from Defendant’s
10   agents (such as Mr. Jacobo). (Doc 117-4, Wolfson Decl., in its entirety; Compare Doc. 108-186)
11            3) The Court Applied the Law Correctly; The Declaration of David Fairris Does
12               Not Adequately Address Commonality.
13           As a preliminary matter, Mr. Fairris operates on the assumption that Defendant is
14   operating “unlawfully.” (See for example, Doc 117-3, Fairris Decl. at p. 5-6, ¶ 14-17.)
15   For example, Mr. Fairris states “…workers were clearly harmed by Defendants’ policy whether
16   they took uncompensated rest breaks OR worked through their rest breaks.” (Bold added.) (See
17   for example, Doc 117-3, Fairris Decl. at p. 3, ¶ 8)
18           However, Mr. Fairris’ declaration does not address the primary issue of the dispute:
19   whether liability (or lack thereof) is subject to common proof. Again, there is no evidence as to
20   whether workers were subject to a “company-wide” practice, and the payroll records alone do
21   not negate individualized inquiries (discussed supra). This is simply not addressed by Mr.
22   Fairris’ declaration, nor is it clear as to what “policy” is being relied on in offering an
23   opinion on this matter.
24

25

26
     6
      Interestingly, Mr. Wolfson’s declaration in support of class certification relied on the
27   boilerplate declarations filed in support of Plaintiffs’ motion (Doc. 108-18, Wolfson Decl. at pp.
28
     14-16 ¶ 26(f) and (l)). However, this Court has already noted that there are “reliability
     concerns” with the declarations, especially when the named Plaintiff’s declaration is
     contradicted by his deposition testimony. (Doc. 114, Order at p. 3, footnote 2.)


                     DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                               8
      Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 12 of 14


1            On the merits, Mr. Fairris’ summary of the law is harmonized with this Court’s legal
2    analysis. The Court analyzed the law in the context of Plaintiffs’ theory of the case: whether
3    workers were not provided a paid rest break. The Court went into an extensive discussion about
4    the law applicable to rest breaks (Doc. 114, Order at p. 25:19-27:2), and discussed the interplay
5    between Plaintiffs’ allegation of a failure to authorize and permit rest breaks and Plaintiffs’
6    allegation of a failure to provide a paid rest break. (Id. at p. 29:14-30:7.)
7            This Court, evaluated Plaintiffs’ Motion for Class Certification based on a correct
8    interpretation of the law, including reliance on case law interpreting Bluford v. Safeway Stores,
9    Inc. (2013) 216 Cal.App.4th 864. In the end, Plaintiffs simply have not carried its burden that
10   common issues predominate over individual issues in light of Plaintiffs’ theory of the case:
11           “Insofar as the rest break claim is premised on the theory that Defendant
             failed to pay its employees for the rest breaks – a theory that is distinct
12
             from, although related to, the foregoing theory that Defendant failed to
13           provide rest breaks – there are additional individualized issues. As
             outlined supra, a significant contingent of the class elected to forego their
14           rest breaks by working through the provided rest breaks, and they did so
             to make more money on a piece-rate basis. See, e.g., Doc. Nos. 91-2,
15
             109-1 (deposition of Plaintiff Marisol Gomez) (testifying that “half” of
16           the employees that she worked with elected to forego rest breaks). The
             identities of the employees who comprise of this significant contingent
17           are largely unknown and, moreover, cannot be known absent extensive
18
             individualized inquiries. That is problematic because such employees
             were paid a piece-rate for the work they conducted during the foregone
19           rest breaks; therefore, liability is not triggered and these employees are
             not entitled to additional compensation for the foregone rest breaks. Perez
20           v. Sun Pac. Farming Co-op, Inc., Case No. 1:15-cv-259, 2015 WL
21           3604165, at *7 (“When an employer pays its employees by the piece,
             however, those employees cannot add to their wage during rest breaks; a
22           break is not for rest if piece-rate work continues.”) (Doc. 114, Order at p.
             29: 11-16)
23

24
             Additionally, although not clear to Defendant, Mr. Fairris (like Mr. Wolfson) is
25   presumably offering his opinion based on payroll records submitted by Plaintiffs in support of
26   Plaintiffs’ motion. As discussed supra, the payroll records alone do not negate the need for this
27

28




                      DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                9
         Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 13 of 14


1    Court to conduct individualized inquiries presented to this Court in light of the theory advanced
2    by Plaintiffs in this case.7
3            The Court correctly articulated the law applicable to Plaintiffs’ theory, and the ruling
4    was correct.
5            D. Plaintiffs Appear to Have Abandoned Some Claims; Plaintiffs also
6                Misrepresent Which Sub-Classes are Derivative of the Rest Break Claim.
7            Plaintiffs’ motion does not request this Court to reconsider the minimum wage sub-class
8    or overtime sub-class. However, the motion does suggest that the Court found that the “Meal
9    Period Sub-Class” was derivative of the rest break claim. (Doc. 117, Memo at p. 15:22-28.)
10   This is not true. The Meal Period Sub-Class is not a derivative claim as these are separate
11   claims wholly independent of each other. The Court simply found that for “same reasons” the
12   rest break claim lacks sufficient commonality and predominance, so too does the meal break
13
     claim. (Doc 114, p. 32:14-15.)8
14
             Likewise, the Court denied certification of the MAWPA violations on the merits; not
15
     solely because of Plaintiffs’ assertion it was a derivative claim. (Doc. 114, Order at p. 41:1-8
16
     [“Because Plaintiffs take the position that their MAWPA claim is purely derivative, and because
17
     Plaintiffs did not even attempt to demonstrate that the MAWPA claim independently warrants
18
     certification under Rule 23(b)(3), the Court will not independently consider this claim for
19
     certification under Rule 23(b)(3).”])
20

21

22
     7
23     In Perez v. Pacific Farming Co-Op Inc., supra, 2015 WL 3604165 at *7, the Court
     recognized in the context of the record-keeping provision of the wage order that it was the wage
24   order’s “intent to avoid imposing a pointless recordkeeping burden on employers”, and that
     requiring an employer to note time and frequency of a break would impose an unnecessary cost.
25
     (Ibid.) The Court’s reliance on Perez, supra, confirms that the payroll records simply are not
26   helpful to this Court in analyzing whether absent class members decided to forego their rest
     breaks, which further obviates the need for individualized inquiries.
27
     8
28
       In Plaintiff’s Motion for Class Certification, Plaintiffs do not argue that the meal period claim
     is derivative. (Doc. 108-1, Memo at pp. 15:1-17:12) Compare, for example, Plaintiffs argument
     that the AWPA subclass is derivative of Plaintiffs’ rest break claim. (Id., at p. 20:12-18)


                      DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                10
         Case 1:15-cv-01489-AWI-BAM Document 123 Filed 12/09/19 Page 14 of 14


1            To the extent they are derivative of the paid rest break claim, the motion appears limited
2    to reconsideration of the a) Wage Statement Subclass (Labor Code § 226), b) Business and
3    Professions Code § 17200 Sub-Class, and c) the Final Paycheck Subclass (Labor Code § 203).9
4            Regardless, the Motion for Reconsideration of the Order Denying Class Certification
5    should be denied for reasons set forth above.
6         III. CONCLUSION
7            Similar to the evidence presented in Wal-Mart Stores, supra, the “combination of
8    individualized and class-wide relief is inconsistent with [class action requirements].” (Wal-Mart
9    Stores, Inc. v. Dukes, supra, 564 U.S. at p. 361.) The Court exercised sound discretion in
10   denying Plaintiffs’ Motion for Class Certification because common issues do not predominate
11   over individual issues. The Court applied the law correctly, and the order denying certification
12   should be affirmed.
13

14

15                                                   MICHAEL J. F. SMITH, APC

16   Dated: December 9, 2019

17                                                   /s/John L. Migliazzo
                                                     John L. Migliazzo,
18
                                                     Attorney for Defendant,
19                                                   J. Jacobo Farm Labor Contractor, Inc.

20

21

22

23

24

25

26
     9
       In Naranjo v. Spectrum Security Services, Inc. (2019) 40 Cal.App.5th 444, the Court held that
27   premium pay under Labor Code § 226.7 does not entitle employees to derivative penalties under
28
     Labor Code §§ 203, 226. (Naranjo, supra, 40 Cal.App.5th at p. 474) To the extent Plaintiffs
     seek penalties based on Defendant’s failure to provide “premium pay” for failing to provide
     meal and rest breaks, the request should be denied as a matter of law.


                      DEFENDANT’S OPPOSITION TO MOTION FOR RECONSIDERATION
                                                11
